MEMORANDUM **
Cesar S. Contreras appeals his 121-month sentence imposed following his guilty plea to conspiracy to distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction pursuant to 18 U.S.C. § 3742, and we affirm.
Contreras contends that the government breached the plea agreement by arguing *762that Contreras’ leadership role precluded application of the “safety valve” provision pursuant to United States Sentencing Guidelines § 5C1.2. The record shows that the government upheld all of its obligations under the plea agreement, opposed a two-level increase for being the leader/organizer of the conspiracy, and recommended a sentence at the low end of the applicable guideline range. The plea agreement contained no language about the “safety valve” provision or its applicability to Contreras. Accordingly, the government did not breach the plea agreement by opposing Contreras’ request for “safety valve” relief. See United States v. Maldonado, 215 F.3d 1046, 1051-52 (9th Cir.2000).
Contreras next contends that the district court erred in applying a two-level increase based on his leadership role in the offense pursuant to United States Sentencing Guidelines § 3B1.1. Because the presentence report contains sufficient uncontested facts to support this enhancement, we find no error. See id. at 1050-51.
Finally, because the district court properly determined that Contreras was a leader or organizer pursuant to section 3B1.1, he is ineligible for safety valve relief. See U.S.S.G. § 5C1.2(a)(4) (providing that safety valve is not available to defendants who are the leader, organizer, manager or supervisor of others in the offense).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.